The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, April 21, 2015

                                      No. 04-15-00171-CR

                                   Dominique Martez REED,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR0009
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded
guilty to the offense of murder. Under the plea agreement, the State agreed to withdraw Count I
of the indictment — capital murder — and proceed only on Count II — murder — thereby
effectively agreeing to limit the possible sentence and rendering the agreement as one relating to
punishment for purposes of Rule 25.2 of the Texas Rules of Appellate Procedure. See Shankle v.
State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003); see also TEX. R. APP. P. 25.2(a).

        The trial court imposed sentence in accordance with the agreement and signed a
certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2); see also Shankle, 119 S.W.3d at 813. Appellant timely filed a notice
of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a
written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2); see also Shankle, 119 S.W.3d at 813. The record also appears to support the trial
court’s certification that appellant does not have a right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record
to determine whether trial court’s certification is accurate); see also Shankle, 119 S.W.3d at 813.
        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record by May 21, 2015. See TEX.
R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).

        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.




                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court